         Case 4:18-cv-00342-KGB Document 143 Filed 03/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DONNA CAVE, et al.,                                                                  PLAINTIFFS

EUGENE LEVY, et al.,                                           CONSOLIDATED PLAINTIFFS

THE SATANIC TEMPLE, et al.,                                                     INTERVENORS

v.                               Case No. 4:18-cv-00342-KGB

JOHN THURSTON, Arkansas Secretary
of State, in his official capacity                                                   DEFENDANT

                                            ORDER

       Before the Court is Gary L. Sullivan’s motion to be relieved as counsel for Secretary of

State John Thurston (Dkt. No. 142). Mr. Sullivan states that he is leaving employment with the

Secretary of State’s office effective March 19, 2021 (Id., ¶ 2). He further states that Secretary

Thurston will continue to be represented by other counsel of record from the Arkansas Attorney

General’s office (Id., ¶ 4). For good cause shown, the Court grants the motion (Id.). The Court

directs the Clerk to terminate Mr. Sullivan as counsel of record for Secretary Thurston.

       So ordered this the 17th day of March, 2021.




                                                      Kristine G. Baker
                                                      United States District Judge
